[exhibit101001.jpg]
Execution Version INCREMENTAL ASSUMPTION AGREEMENT dated as of May 23, 2019,
made by MUTUAL OF OMAHA BANK, as Assuming Lender, relating to the AMENDED AND
RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of December 21,
2018, among CAPITAL SOUTHWEST CORPORATION, as Borrower, the Lenders from time to
time party thereto, ING CAPITAL LLC, as Administrative Agent, Arranger and
Bookrunner and TEXAS CAPITAL BANK, N.A., as Documentation Agent,
24537817.3.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit101002.jpg]
INCREMENTAL ASSUMPTION AGREEMENT, dated as of May 23, 2019 (this “Assumption
Agreement”), by and among CAPITAL SOUTHWEST CORPORATION (the “Borrower”), ING
CAPITAL LLC (“ING”), in its capacity as Administrative Agent (in such capacity,
the “Administrative Agent”) and as Issuing Bank (in such capacity, the “Issuing
Bank”), and MUTUAL OF OMAHA BANK (the “Assuming Lender”), relating to the
AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT, dated as of
December 21, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Administrative
Agent, the several lenders from time to time party to the Credit Agreement and
TEXAS CAPITAL BANK, N.A., as documentation agent. A. The Borrower has requested
that the Assuming Lender provide a Commitment in an amount equal to $25,000,000
(the “Incremental Commitment”), pursuant to Section 2.06(f) of the Credit
Agreement. B. The Assuming Lender is willing to make such an Incremental
Commitment to the Borrower on the terms and subject to the conditions set forth
herein and in the Credit Agreement. Accordingly, in consideration of the mutual
agreements herein contained and other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto
agree as follows: SECTION 1. Defined Terms; Interpretation; Etc. Capitalized
terms used and not defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The rules of construction set forth in Section 1.03 of
the Credit Agreement shall apply equally to this Assumption Agreement. This
Assumption Agreement shall be a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents. SECTION 2. Incremental Commitment. (a)
Pursuant to Section 2.07(f) of the Credit Agreement and subject to the terms and
conditions hereof, the Assuming Lender hereby agrees to make the Incremental
Commitment to the Borrower effective on and as of the Increase Effective Date
(as defined below). The Incremental Commitment shall constitute an additional
“Commitment” and a “Commitment Increase” for all purposes of the Credit
Agreement and the other Loan Documents, and the Increase Effective Date shall be
the “Commitment Increase Date” of the Incremental Commitment for purposes of
Section 2.07(f) of the Credit Agreement. (b) The terms of the Incremental
Commitment shall be the same as the other Commitments made under the Credit
Agreement. (c) On the Increase Effective Date, in connection with the
adjustments to any outstanding Loans and participation interests contemplated by
Section 2.07(f)(iv) of the Credit Agreement, the Assuming Lender shall make a
payment to the Administrative Agent, for account of the other Lenders, in an
amount calculated by the Administrative Agent in accordance with such section,
so that after giving effect to such payment and to the distribution thereof to
the other Lenders in accordance with such section, the Loans are
24537817.3.BUSINESS



--------------------------------------------------------------------------------



 
[exhibit101003.jpg]
held ratably by the Lenders in accordance with the respective Commitments of
such Lenders (after giving effect to the Incremental Commitment and any other
Commitment Increases, if any, occurring on the date hereof). (d) As of the
Increase Effective Date, the Assuming Lender shall become a Lender under the
Credit Agreement and shall have all rights and obligations of a Lender under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto. SECTION 3. Conditions Precedent to Incremental Commitment. This
Assumption Agreement, and the obligations of the Assuming Lender to make its
Incremental Commitment, shall become effective on and as of the Business Day
(the “Increase Effective Date”) occurring on or before May 23, 2019, on which
the following conditions precedent have been satisfied: (a) the Administrative
Agent shall have received counterparts of this Assumption Agreement that, when
taken together, bear the signatures of the Borrower, the Administrative Agent,
the Issuing Bank and the Assuming Lender; (b) on the date hereof, each of the
conditions set forth or referred to in Section 2.07(f)(i) of the Credit
Agreement shall be satisfied, and pursuant to Section 2.07(f)(ii)(x) of the
Credit Agreement the Administrative Agent shall have received a certificate of a
duly authorized officer of the Borrower dated the date hereof certifying as to
the foregoing; (c) (i) the Assuming Lender shall have received all fees due to
such Assuming Lender on the date hereof pursuant to any outstanding fee letters
or commitment letters by and between the Borrower and the Assuming Lender, and
(ii) ING, in its capacity as the Lead Arranger, shall have received all fees due
to it on the date hereof pursuant to any outstanding fee letters by and between
the Borrower and ING; (d) the Administrative Agent shall have received for the
account of the Lenders the amounts, if any, payable under Section 2.14 of the
Credit Agreement as a result of the adjustments of Borrowings pursuant to
Section 2(c) of this Assumption Agreement; and (e) pursuant to Section 9.03 of
the Credit Agreement, the Administrative Agent shall have received all other
reasonable and documented out-of- pocket fees and expenses related to this
Agreement owing on the date hereof. SECTION 4. Representations and Warranties of
the Borrower. To induce the other parties hereto to enter into this Assumption
Agreement, the Borrower represents and warrants to the Administrative Agent, the
Issuing Bank and the Assuming Lender that, as of the date hereof: (a) This
Assumption Agreement has been duly authorized, executed and delivered by the
Borrower, and constitutes a legal, valid and binding obligation of the Borrower
in accordance with its terms, except as enforceability may be limited by
24537817.3.BUSINESS 2



--------------------------------------------------------------------------------



 
[exhibit101004.jpg]
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law). (b) Each of the representations and warranties made by the Borrower in
or pursuant to the Loan Documents are true and correct in all material respects
as if made on such date (except to the extent they relate specifically to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, and unless a representation or warranty is already
qualified by materiality or by Material Adverse Effect, in which case it is true
and correct in all respects). (c) No Default or Event of Default has occurred
and is continuing on the date hereof or shall result from the Incremental
Commitment. SECTION 5. Representations, Warranties and Covenants of the Assuming
Lender. The Assuming Lender (a) represents and warrants that (i) from and after
the Increase Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Incremental
Commitment, shall have the obligations of a Lender thereunder, and (ii) it has
received a copy of the Credit Agreement, together with copies of the statement
of assets and liabilities and partners’ capital and the related statements of
operations, statement of changes in net assets, statement of cash flows and
related schedule of investments delivered pursuant to Section 4.01(c) thereof,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assumption Agreement and
to make the Incremental Commitment on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time, make
its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender. SECTION 6. Consent and Reaffirmation. (a) The
Borrower agrees that, notwithstanding the effectiveness of this Assumption
Agreement, the Guarantee and Security Agreement and each of the other Security
Documents continue to be in full force and effect, (b) the Borrower acknowledges
that the terms “Revolving Credit Agreement Obligations,” “Guaranteed
Obligations” and “Secured Obligations” (each as defined in the Guarantee and
Security Agreement) include any and all Loans made now or in the future by the
Assuming Lender in respect of the Incremental Commitment and all interest and
other amounts owing in respect thereof under the Loan Documents (including all
interest and expenses accrued or incurred subsequent to the commencement of any
bankruptcy or insolvency proceeding with respect to the Borrower, whether or not
such interest or expenses are allowed as a claim in such proceeding), and (c)
the Borrower confirms its grant of a security interest in its assets as
Collateral for the Secured Obligations, all as provided in the Loan Documents as
originally executed (and amended prior to the date hereof and supplemented
hereby). On the Increase Effective Date, each reference in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein” or words of similar
24537817.3.BUSINESS 3



--------------------------------------------------------------------------------



 
[exhibit101005.jpg]
import shall mean and be a reference to the Credit Agreement as modified by this
Agreement and each reference in any other Loan Document shall mean the Credit
Agreement as modified hereby. SECTION 7. Notices. All notices hereunder shall be
given in accordance with the provisions of Section 9.01 of the Credit Agreement.
SECTION 8. Expenses. The Borrower agrees to pay all reasonable out-of-pocket
expenses incurred by the Administrative Agent in connection with this Assumption
Agreement in accordance with the Credit Agreement, including the reasonable and
documented fees, charges and disbursements of one outside counsel for the
Administrative Agent. SECTION 9. Counterparts. This Assumption Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same contract. Delivery of an executed counterpart of a signature page
of this Assumption Agreement by facsimile or electronic transmission shall be as
effective as delivery of a manually executed counterpart hereof. SECTION 10.
Applicable Law; Jurisdiction; Consent to Service of Process; Other. THIS
ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THE PROVISIONS OF SECTION
9.09 OF THE CREDIT AGREEMENT (AND ALL OTHER APPLICABLE PROVISIONS OF ARTICLE IX
OF THE CREDIT AGREEMENT) ARE HEREBY INCORPORATED BY REFERENCE. SECTION 11.
Headings. The headings of this Assumption Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
SECTION 12. No Third Party Beneficiaries. This Assumption Agreement is intended
to be solely for the benefit of the parties hereto and is not intended to confer
any benefits upon, or create any rights in favor of, any other person or entity.
No person or entity other than the parties hereto shall have any rights under or
be entitled to rely upon this Assumption Agreement. SECTION 13. Acknowledgments.
Pursuant to Section 2.07(f)(i)(C) of the Credit Agreement, each of the
Administrative Agent, the Issuing Bank and the Borrower consents to the Assuming
Lender becoming a Lender under the Credit Agreement and to the Commitment
Increases provided for herein. For the avoidance of doubt, pursuant to Section
2.07(f)(iv) of the Credit Agreement, the Borrower hereby acknowledges, and
consents to the fact, that the Increase Effective Date (and thereby the
Commitment Increase Date with respect to the Incremental Commitment provided for
herein) may occur on a day other than the last day of an Interest Period.
24537817.3.BUSINESS 4



--------------------------------------------------------------------------------



 
[exhibit101006.jpg]




--------------------------------------------------------------------------------



 
[exhibit101007.jpg]




--------------------------------------------------------------------------------



 
[exhibit101008.jpg]




--------------------------------------------------------------------------------



 